Citation Nr: 0938792	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION


The Veteran had active service from March 1952 to May 1954 
and from March 1960 to November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

A review of the Veteran's treatment records reveals that he 
is in receipt of or was in receipt of Social Security 
Disability benefits at one time prior to conversion to 
retirement benefits.  

The Board notes that VA has an obligation to obtain copies of 
all Social Security decisions and the records underlying 
those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

The Board observes that the Veteran has not been afforded a 
VA examination with regard to any of the claimed disabilities 
during the course of this appeal.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

As it relates to the Veteran's claims of service connection 
for tinnitus, the Board notes that the Veteran sustained an 
injury to his head, which resulted in a possible fracture, 
when he was hit with a pistol in February 1963.  He remained 
unconscious for a period of 12 hours following the injury.  
The Board further observes that the Veteran has reported 
serving as a hot shell man for 5" guns during his Naval 
service.  He maintains that his current tinnitus is related 
to his period of service.  Based upon the inservice injury 
and the duties performed during service, the Veteran should 
be afforded a VA examination to determine the nature and 
etiology of any current tinnitus and its relationship, if 
any, to his period of service.  

As it relates to the Veteran's claimed vision loss, as noted 
above, he sustained an injury to his head and remained 
unconscious for a period of 12 hours after being hit in the 
head with a pistol in February 1963.  The Veteran reports 
that he was issued glasses in service.  He maintains that his 
current vision problems are related to his period of service.  
Based upon the inservice injury, the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any current eye disorder, including loss of 
vision, and its relationship, if any, to his period of 
service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Social Security Administration 
(SSA) should be contacted and all records 
of medical treatment and examination 
associated with the grant of disability 
benefits to the Veteran should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  All up-to-date medical records 
pertaining to any of the disabilities 
currently at issue should be obtained for 
inclusion in the claims file.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current tinnitus.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner should answer 
the following questions: Does the Veteran 
currently have tinnitus?  If so, is it at 
least as likely as not (50 percent 
probability or greater) that this 
disorder is related to the Veteran's 
period of service, to include any 
acoustic trauma or head injury sustained 
in service.  The examiner should provide 
rationales for these opinions.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current eye disorder, to 
include vision loss.  All indicated tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should answer the following questions: 
Does the Veteran currently have an eye 
disorder, to include vision loss?  If so, 
is it at least as likely as not (50 
percent probability or greater) that this 
disorder is related to the Veteran's 
period of service, to include any head 
injury sustained in service.  The 
examiner should provide rationales for 
these opinions.

5.  After completion of the above 
development, the Veteran's claims for 
service connection should be 
readjudicated.  If any of the claims 
remain denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


